Appellant was nonsuited in the court below because his case presented the clearest kind of contributory negligence. We need not review the facts. We have examined the record and agree with this conclusion of the court below.
A driver approaching a street intersection who observes another car approaching on his right, does not *Page 418 
discharge his duty by attempting to cross in the path of the oncoming car without again taking precautions against its obvious speed of approach. Having knowledge of this and of the other attending circumstances, he must govern himself accordingly: cf. Fearn v. City of Phila., 320 Pa. 156.
In analagous circumstances we have held that the driver who commits himself to a crossing at an intersection in the face of a rapidly-approaching vehicle thereby tests an obvious danger, and comes under the duty of continuing his observation of the other vehicle so that he may thereafter avert the consequences of his own carelessness. Appellant's failure to do so renders him guilty of contributory negligence as a matter of law: Alperdt v. Paige, 292 Pa. 1; Susa v. Consolidated Ice Co.,311 Pa. 150.
Judgment affirmed.